Exhibit 10.5 CONSULTING AGREEMENT This Consulting Agreement (the “ Agreement ”) is made by and between Omni Bio Pharmaceutical, Inc . (“ Omni ”), a Colorado corporation, having a place of business at 5350 S. Roslyn Street, Suite 430, Greenwood Village, CO 80111; and Dr. Charles Dinarello, University of Colorado Denver, 12th Avenue, Room 11003, Aurora, CO 80045 (“ Consultant ”), collectively (“ Parties ”). WHEREAS, Omni desires to retain Consultant as an independent contractor to perform certain scientific support and other consulting services for Omni as specified in the Statement of Work (“
